Citation Nr: 1105142	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-14 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for left ankle 
osteoarthritis and tenosynovitis.

2.  Entitlement to an initial compensable rating for left 
inguinal hernia.

3.  Entitlement to an initial compensable rating for bilateral 
hydroceles and left varicocele.

4.  Entitlement to an initial compensable rating for genital 
warts.

5.  Entitlement to service connection for a lumbar spine 
disorder.

6.  Entitlement to service connection for a sinus disorder.

7.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

8.  Entitlement to service connection for a bilateral thumb 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1996 to May 2007 and 
was ordered back to active duty on November 2008.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The Veteran now resides in Georgia, so the 
matter is now handled by the RO in Atlanta, Georgia.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to initial compensable rating 
for left ankle osteoarthritis and tenosynovitis, left inguinal 
hernia, bilateral hydroceles and left varicocele, and genital 
warts.  He is also seeking entitlement to service connection for 
a lumbar spine disorder, a sinus disorder, GERD, and a bilateral 
thumb disorder.

The Board notes that the Veteran was scheduled for a VA 
examination in February 2009, but he failed to appear.  On the VA 
Form 9 in April 2009, the Veteran stated that he did not receive 
sufficient prior notice to attend the examination.  

An exemption is requested, and the Veteran is reminded that he is 
expected to attend scheduled examinations or give proper notice 
in the event of cancellation.  VA's has a duty to assist the 
Veteran in obtaining information and the Veteran has a duty on 
his part to cooperate with VA in developing a claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty 
to assist is not always a one-way street").  VA's duty must be 
understood as a duty to assist the Veteran in developing his 
claim, rather than a duty on the part of VA to develop the entire 
claim with the Veteran performing a passive role.  Turk v. Peake, 
21 Vet. App. 565, 568 (2008).  In this instance, the Veteran must 
aid in the development of his claim by attending the VA 
examinations as requested.

Additionally, although the Veteran was afforded VA examinations 
in March 2007 for his lumbar spine, sinus disorder, GERD and 
bilateral thumb disorder, no medical opinions were obtained.  A 
remand is necessary to determine whether the Veteran's lumbar 
spine disorder, sinus disorder, GERD, and bilateral thumb 
disorders are causally or etiologically related to his time in 
service.

Accordingly, the case is REMANDED for the following actions:

1.  First, obtain and associate with the claims 
file all updated VA and private treatment 
records.

2.  The Veteran's service treatment records from 
a period of active service to which the Veteran 
was ordered in November 2008 should be obtained, 
as well as the Veteran's official discharge 
document reflecting the duration and type of 
service and character of discharge should be 
obtained.

3.  Afford the Veteran a VA examination to 
determine the current severity of his left ankle 
osteoarthritis and tenosynovitis.  The examiner 
should identify and completely describe all 
current symptomatology, including neurological 
symptoms.  

The Veteran's claims folder must be reviewed by 
the examiner in conjunction with the examination.  

Ask the examiner to discuss all findings in terms 
of C.F.R. § 4.71a, Diagnostic Codes 5003, 5270 - 
5274.  The pertinent rating criteria must be 
provided to the examiner.  All indicated tests 
and studies should be accomplished, and all 
clinical findings should be reported in detail. 

4.  Afford the Veteran a VA examination to 
determine the current severity of his left 
inguinal hernia.  The examiner should identify 
and completely describe all current 
symptomatology.  

The Veteran's claims folder must be reviewed by 
the examiner in conjunction with the examination.  

Ask the examiner to discuss all findings in terms 
of C.F.R. § 4.114, Diagnostic Code 7338.  The 
pertinent rating criteria must be provided to the 
examiner.  All indicated tests and studies should 
be accomplished, and all clinical findings should 
be reported in detail. 

5.  Afford the Veteran a VA examination to 
determine the current severity of his bilateral 
hydroceles and left varicocele.  The examiner 
should identify and completely describe all 
current symptomatology.

The Veteran's claims folder must be reviewed by 
the examiner in conjunction with the examination.  

Ask the examiner to discuss all findings in terms 
of C.F.R. § 4.115b, Diagnostic Code 7529.  The 
pertinent rating criteria must be provided to the 
examiner.  All indicated tests and studies should 
be accomplished, and all clinical findings should 
be reported in detail. 

6.  Afford the Veteran a VA examination to 
determine the current severity of his genital 
warts.  The examiner should identify and 
completely describe all current symptomatology.  

The Veteran's claims folder must be reviewed by 
the examiner in conjunction with the examination.  

Ask the examiner to discuss all findings in terms 
of rating criteria.  Provide the examiner with 
the appropriate rating criteria.  All indicated 
tests and studies should be accomplished, and all 
clinical findings should be reported in detail. 

7.  Afford the Veteran a VA examination for his 
lumbar spine disorder.  Any and all indicated 
evaluations, studies, and tests deemed necessary 
by the examiner should be accomplished, including 
range of motion measurements.

The examiner is requested to review all pertinent 
records associated with the claims file and offer 
comments and an opinion addressing whether it is 
more likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less likely 
than not (i.e., probability less than 50 percent) 
that any current lumbar spine disorder is 
causally or etiologically related to the 
Veteran's time in service.  

In providing these opinions, the examiner must 
acknowledge and discuss any lay evidence of a 
continuity of symptomatology.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (examination 
was inadequate where the examiner did not comment 
on the Veteran's report of in-service injury and 
instead relied on the absence of evidence in the 
service medical records to provide a negative 
opinion).  

The claims folder must be provided to the 
examiner for review.  The examiner must state in 
the examination report that the claims folder has 
been reviewed.

If it is not possible to provide the requested 
opinion without resort to speculation, the 
examiner should state why speculation would be 
required in this case (e.g., if the requested 
determination is beyond the scope of current 
medical knowledge, actual causation cannot be 
selected from multiple potential causes, etc.).  
If there are insufficient facts or data within 
the claims file, the examiner should identify the 
relevant testing, specialist's opinion or other 
information needed to provide the requested 
opinion. 

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

8.  Afford the Veteran a VA examination for his 
sinus disorder.  Any and all indicated 
evaluations, studies, and tests deemed necessary 
by the examiner should be accomplished.  The 
examiner is requested to review all pertinent 
records associated with the claims file and offer 
comments and an opinion addressing whether it is 
more likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less likely 
than not (i.e., probability less than 50 percent) 
that any current sinus disorder is causally or 
etiologically related to the Veteran's time in 
service.  

In providing these opinions, the examiner must 
acknowledge and discuss any lay evidence of a 
continuity of symptomatology.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (examination 
was inadequate where the examiner did not comment 
on the Veteran's report of in-service injury and 
instead relied on the absence of evidence in the 
service medical records to provide a negative 
opinion).  

The claims folder must be provided to the 
examiner for review.  The examiner must state in 
the examination report that the claims folder has 
been reviewed.

If it is not possible to provide the requested 
opinion without resort to speculation, the 
examiner should state why speculation would be 
required in this case (e.g., if the requested 
determination is beyond the scope of current 
medical knowledge, actual causation cannot be 
selected from multiple potential causes, etc.).  
If there are insufficient facts or data within 
the claims file, the examiner should identify the 
relevant testing, specialist's opinion or other 
information needed to provide the requested 
opinion. 

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

9.  Afford the Veteran a VA examination for his 
GERD.  Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.

The examiner is requested to review all pertinent 
records associated with the claims file and offer 
comments and an opinion addressing whether it is 
more likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less likely 
than not (i.e., probability less than 50 percent) 
that any current GERD is causally or 
etiologically related to the Veteran's time in 
service.

In providing these opinions, the examiner must 
acknowledge and discuss any lay evidence of a 
continuity of symptomatology.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (examination 
was inadequate where the examiner did not comment 
on the Veteran's report of in-service injury and 
instead relied on the absence of evidence in the 
service medical records to provide a negative 
opinion).  

The claims folder must be provided to the 
examiner for review.  The examiner must state in 
the examination report that the claims folder has 
been reviewed.

If it is not possible to provide the requested 
opinion without resort to speculation, the 
examiner should state why speculation would be 
required in this case (e.g., if the requested 
determination is beyond the scope of current 
medical knowledge, actual causation cannot be 
selected from multiple potential causes, etc.).  
If there are insufficient facts or data within 
the claims file, the examiner should identify the 
relevant testing, specialist's opinion or other 
information needed to provide the requested 
opinion. 

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

10.  Afford the Veteran a VA examination for his 
bilateral thumb disorder.  Any and all indicated 
evaluations, studies, and tests deemed necessary 
by the examiner should be accomplished, including 
range of motion measurements.

The examiner is requested to review all pertinent 
records associated with the claims file and offer 
comments and an opinion addressing whether it is 
more likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less likely 
than not (i.e., probability less than 50 percent) 
that any current bilateral thumb disorder is 
causally or etiologically related to the 
Veteran's time in service.

In providing these opinions, the examiner must 
acknowledge and discuss any lay evidence of a 
continuity of symptomatology.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (examination 
was inadequate where the examiner did not comment 
on the Veteran's report of in-service injury and 
instead relied on the absence of evidence in the 
service medical records to provide a negative 
opinion).  

The claims folder must be provided to the 
examiner for review.  The examiner must state in 
the examination report that the claims folder has 
been reviewed.

If it is not possible to provide the requested 
opinion without resort to speculation, the 
examiner should state why speculation would be 
required in this case (e.g., if the requested 
determination is beyond the scope of current 
medical knowledge, actual causation cannot be 
selected from multiple potential causes, etc.).  
If there are insufficient facts or data within 
the claims file, the examiner should identify the 
relevant testing, specialist's opinion or other 
information needed to provide the requested 
opinion. 

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

11.  The Veteran is hereby notified that it is 
his responsibility to report for the examination 
scheduled in connection with this REMAND and to 
cooperate in the development of his case.  The 
consequences of failure to report for a VA 
examination without good cause may include 
denial of his claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).

12.  After completing the above actions, and any 
other development as may be indicated by any 
response received as a consequence of the actions 
taken in the preceding paragraphs, the Veteran's 
claims should be readjudicated.  

If the claims remain denied, the Veteran and his 
representative should be issued a supplemental 
statement of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


